Stephens, J.
1. Where a servant, acting on instructions from his master, assisted another person, who had been operating an automobile truck along a highway, in righting the truck in the highway after the truck had gotten into a position obliquely to the roadway and was headed in such a way that it could not, by proceeding forward, go upon a bridge in the roadway, and, after having righted the truck in the road, was run over by the truck and knocked down by the carelessness of the operator in negligently starting the truck in disregard of the servant’s warning not to move it before the servant could get from in front of it, the injuries thus sustained by the servant were due to a danger which he had equal means with the master of knowing, and moreover were not due to negligence attributable to the master. The master therefore was not liable to the' servant in damages for the injuries thus sustained.
2. In a suit by the servant against the master to recover for the injuries, the petition failed to set out a cause of action, and the court erred in overruling the general demurrer thereto.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.